[J-96-2013] [MO: Baer, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT

     CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :                  No. 10 MAP 2013
OFFICE OF THE GOVERNOR         :
                               :                 Appeal from the Order of the Commonwealth
                               :                 Court at No. 376 MD 2012 dated January 23,
          v.                   :                 2013.
                               :
                               :                 ARGUED: November 20, 2013
SEAN DONAHUE AND THE OFFICE OF :
OPEN RECORDS                   :
                               :

APPEAL OF: OFFICE OF OPEN
RECORDS


                                  CONCURRING OPINION


MR. JUSTICE STEVENS                                       DECIDED: August 18, 2014
         I join the majority in its entirety.   I write separately, however, to reaffirm my

support of the importance of the Right-to-Know Law (RTKL).1 This body of law plays a

fundamental, significant role in the administration of Pennsylvania government and

promotes broad transparency between the public and its government officials.            By

allowing access to official government records that the public would ordinarily be unable

to obtain, the RTKL gives the public the power to prohibit secrets, scrutinize the acts of

public officials, and make those officials accountable for their use of public funds.

Coulter v. Dept. of Public Welfare, 65 A.3d 1085 (Pa.Cmwlth. 2013); Buehl v.




1
    65 P.S. § 67.101 et. seq.
Pennsylvania Dept. of Corrections, 955 A.2d 488 (Pa.Cmwlth. 2008). Thus, the RTKL

is an invaluable tool in our state government.




                                     [J-96-2013] - 2